902 N.E.2d 1082 (2009)
MOTOROLA, INC., respondent,
v.
PACKER ENGINEERING, INC., petitioner.
No. 107896.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Circuit Court of St. Clair County, is directed to vacate its order in Motorola, Inc. v. Packer Engineering, Inc., case No. 05-L-528 (10/06/08), which transferred the case to Randolph County. The court is further directed to transfer the case to either Cook County or DuPage County.